UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: December 31 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. Toroso Newfound Tactical Allocation Fund SCHEDULE OF INVESTMENTS As of March 31, 2014 (Unaudited) Number of Shares Value EXCHANGE-TRADED FUNDS – 97.9% ETFS Physical Precious Metal Basket Shares* $ FlexShares Ready Access Variable Income Fund Guggenheim Enhanced Short Duration ETF Guggenheim Shipping ETF Guggenheim Spin-Off ETF iShares 1-3 Year Treasury Bond ETF iShares 20+ Year Treasury Bond ETF iShares 7-10 Year Treasury Bond ETF Market Vectors Agribusiness ETF Market Vectors Unconventional Oil & Gas ETF PowerShares Buyback Achievers Portfolio PowerShares Financial Preferred Portfolio PowerShares Global Listed Private Equity Portfolio RevenueShares Small Cap ETF SPDR Gold Shares* SPDR Nuveen Barclays Build American Bond ETF SPDR S&P Global Natural Resources ETF Vanguard Total Stock Market ETF VelocityShares Daily Inverse VIX Medium Term ETN* TOTAL EXCHANGE-TRADED FUNDS (Cost $835,354) Principal Amount SHORT-TERM INVESTMENTS – 21.2% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $180,935) TOTAL INVESTMENTS – 119.1% (Cost $1,016,289) Liabilities in Excess of Other Assets – (19.1)% ) TOTAL NET ASSETS – 100.0% $ ETF – Exchange Traded Fund ETN – Exchange Traded Note * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Toroso Newfound Tactical Allocation Fund NOTES TO SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Note 1 – Organization Toroso Newfound Tactical Allocation Fund (the ‘‘Fund’’) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund seeks to achieve long-term growth of capital.The Fund commenced investment operations on January 10, 2014, with three classes of shares, Class A, Class C and Institutional Class. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees.Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding.Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at fair value considering prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Exchange Traded Funds (“ETFs”) ETFs typically trade on securities exchanges and their shares may, at times, trade at a premium or discount to their net asset values.In addition, an ETF may not replicate exactly the performance of the benchmark index it seeks to track for a number of reasons, including transaction costs incurred by the ETF, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of securities held.Investing in ETFs, which are investment companies, may involve duplication of advisory fees and certain other expenses. As a result, Fund shareholders indirectly bear their proportionate share of these acquired expenses. Therefore, the cost of investing in the Fund will be higher than the cost of investing directly in ETFs and may be higher than other mutual funds that invest directly in securities. Toroso Newfound Tactical Allocation Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued March 31, 2014 (Unaudited) Each ETF in which the Fund invests is subject to specific risks, depending on the nature of the ETF. Each ETF is subject to the risks associated with direct ownership of the securities comprising the index on which the ETF is based. These risks could include liquidity risk, sector risk as well as risks associated with fixed-income securities. (c) Exchange Traded Notes (“ETNs”) The Fund may invest in ETFs which invest in shares of ETNs. An investment in an ETN involves risks, including possible loss of principal. ETNs are unsecured debt securities issued by a bank that are linked to the total return of a market index. Risks of investing in ETNs also include limited portfolio diversification, uncertain principal payment, and illiquidity. Additionally, the investor fee will reduce the amount of return on maturity or at redemption, and as a result the ETF in which the Fund invests may receive less than the principal amount at maturity or upon redemption, even if the value of the relevant index has increased. Note 3 – Federal Income Taxes At March 31, 2014, gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation (depreciation) $
